Exhibit 10.1
CONTRAT DE TRAVAIL
Entre les soussignés :
EMPLOYMENT CONTRACT
Between the undersigned:


  •   La société THALES E-TRANSACTIONS S.A., (« la Société »)     •   URSSAF nº
780 540 1161450010117 dont le siège social est situé     •   5 rue Latécoère —
78140 VELIZY VILLACOUBLAY     •   Représentée par Martine AUBRY agissant en
qualité de Directeur Général

  •   THALES E-TRANSACTIONS S.A., (« the Company »)     •   URSSAF no. 780 540
1161450010117 which registered office is located     •   5 rue Latécoère — 78140
VELIZY VILLACOUBLAY     •   Represented by Martine AUBRY acting in the capacity
as General Manager


D’une part, et
On the one part, and


  •   M Henry GAILLARD (« le Salarié » ou « le titulaire du présent contrat »)  
  •   Né le 28 Juillet 1960     •   A CAHORS (46)     •   N° de sécurité sociale
: 1600746042437     •   Demeurant 94 Quai Louis Blériot 75016 Paris     •   De
nationalité Française

  •   Mr. Henry GAILLARD (“You” or “the signee of this contract”)     •   Born
on     •   At     •   Social Security Number     •   Residing at     •   Of
French nationality
 


D’autre part,
On the other part,

Il a été convenu ce qui suit :
It has been agreed as follows:

En application de la convention de mutation concertée à laquelle est annexé le
présent contrat, vous avez accepté la poursuite de votre relation contractuelle
avec la Société THALES E-TRANSACTIONS S.A.
In compliance with the transfer agreement to which is appended this contract,
Mr. GAILLARD has agreed to continue his contractual relationship with the
Company.
 

Votre mutation entraînant l’évolution de certains éléments contractuels, nous
sommes amenés, pour le bon ordre de votre dossier, à conclure le présent contrat
de travail.
Given that his transfer entails amendments of certain contractual elements, the
parties will be brought, for the good upkeep of his file, to enter into this
employment contract.

Le présent contrat ne prendra effet que sous réserve de la réalisation du
closing relatif à l’opération de vente, par Thales à Hypercom, des sociétés
composant la business line e-Transactions.
This contract will not be effective unless the closing relating to the sales
operation by Thales to Hypercom happens, both companies being the business line
e-Transactions.

Sous réserve de la réalisation de cette condition, le présent contrat entrera en
vigueur au lendemain du closing.
If this condition is realized, this contract will come into force the day after
the closing.

A défaut de réalisation du closing, votre contrat de travail actuel se
poursuivra aux conditions initiales.
Otherwise, your current employment will continue under the initial terms and
conditions.

ENGAGEMENT — FONCTION
M. GAILLARD est engagé en qualité de Senior Vice President, Global Operations,
et aura pour mission:
HIRING — FUNCTION
Mr. GAILLARD is hired as Senior Vice President, Global Operations with the
following assignment:

• Le marketing et la gestion du portefeuille produit au niveau du groupe. En
cette qualité, il devra assurer la gestion, au niveau de l’ensemble des filiales
à travers le monde, du portefeuille
• Global Product Portfolio Management and Marketing. In that role, he will
manage the Product Portfolio of Hypercom world wide, the global Product RoadMap
of the company and the


 



--------------------------------------------------------------------------------



 



des produits Hypercom, celle du calendrier et des étapes du développement des
produits et diriger l’action des Business Units Marketing en charge des lignes
de produit.
Marketing Business Units in charge of the different product lines.

• la gestion de la recherche et du développement au niveau du groupe. En cette
qualité, il supervisera les activités de recherche pour l’ensemble des filiales
à travers le monde, ainsi que les programmes de développement logiciels et
matériels.
• Global Research and Product Development. In that role, he will oversee the
world wide Research, Platform and Application Development programs.

• la gestion de la chaine des fournisseurs au niveau du groupe. En cette
qualité, il devra assurer la couverture de l’introduction des nouveaux produits,
le management EMS et des celui des partenaires commerciaux, la direction des
achats, les activités logistiques, le planning de la demande et de la capacité
de production ainsi que la qualité, ou encore conduire des actions
d’amélioration de la qualité et des processus commerciaux.
• Global Supply Chain. This function will cover New Product Introduction, EMS
and Partner Management, Sourcing and Purchasing, Logistics, Demand and Supply
Planning as well as Quality.
• Quality and Business Process Improvement

DUREE DU CONTRAT — ANCIENNETE
Le présent contrat est conclu pour une durée indéterminée à compter du 2 avril
2008.
DURATION OF THE CONTRACT — LENGTH OF SERVICE
This contract is entered into for an undetermined period starting on: April 2,
2008

Le titulaire du présent contrat conservera l’ancienneté antérieurement acquise
dans l’ensemble des sociétés du Groupe THALES, soit à compter du 1er septembre
1985.
The signee of this contract shall retain his length of service previously
acquired in all the companies of the THALES group, i.e. from 1st September 1985

Le Salarié s’engage à remplir ses fonctions avec diligence et à consacrer
l’intégralité de son temps de travail, de ses compétences et de ses efforts à
ses fonctions et aux intérêts de la Société.
For the duration of this contract, you must devote your full time, attention and
abilities to your job duties during working hours, and to act in the best
interests of the company at all times.

Le Salarié ne pourra, sans l’accord écrit de la Société, être impliqué
directement ou indirectement dans une activité en conflit avec les intérêts de
la Société ou encore qui affecteraient l’accomplissement de son travail.
You must not, without the company’s written consent, be in any way directly or
indirectly engaged or concerned in any other business where this is or is likely
to be in conflict with the Company’s interests or where this may adversely
affect the efficient discharge of your duties.

REMUNERATION
En contrepartie de son travail, le titulaire du présent contrat perçoit une
rémunération annuelle brute fixée sans référence horaire à 220,000 euros versés
sur 12 versements égaux, versés le dernier jour de chaque mois par virement
bancaire. Du fait de sa qualité de cadre dirigeant, la rémunération du titulaire
du présent contrat est indépendante du nombre d’heures de travail accompli et du
nombre de jours travaillés.
REMUNERATION
In consideration of his work, the signee of this contract earns a gross annual
remuneration set without an hourly basis at 220,000 Euro paid 12 equal monthly
instalments in arrears on the last day of each month by credit transfer into
your bank account. Given that he is a managing executive employee, the
remuneration of the signee of this contract does not take into account the
number of working hours accomplished and the number of days worked.

Au cours de chaque année fiscale pendant l’exécution de son contrat de travail,
le Salarié sera susceptible de bénéficier d’une rémuneration variable. Cette
rémunération variable sera calculée sur la base d’un taux cible de 50% (à 100%
des objectifs atteints fixés d’un commun accord et qui tiendront compte de la
performance individuelle et des résultats financiers de l’entreprise Hypercom
Corporation). Le Directeur Executif du groupe (CEO) établira, après discussion
avec Monsieur GAILLARD, les objectifs de performance pour chaque année fiscale
après avoir obtenu l’accord définitif des personnes compétentes sur le budget de
Hypercom pour l’année. Hypercom appréciera, de façon discrétionnaire, les
During your employment, you will be eligible but not entitled to receive bonus
compensation during each of the Company’s fiscal years in an aggregate annual
amount equal to 50%, if you achieve 100% of the agreed upon objectives, of your
annual remuneration for each such year, taking into account the tasks which were
conferred to you, to your individual performance and to the financial results of
Hypercom Corporation. Hypercom Corporation’s Chief Executive Officer will
establish, after discussing them with you, the performance goals for each fiscal
year following the final approval of Hypercom’s budget for such fiscal year. The
determination of whether you have achieved the performance goals and the amount,
if any, and timing of


 



--------------------------------------------------------------------------------



 



droits du Salarié au paiement de la rémuneration variable, ainsi que le montant
et la date de versement éventuel de celui-ci.
your bonus compensation will be determined by the Hypercom in its reasonable
discretion

De la rémunération sont à déduire, pour les parts lui incombant, les cotisations
prévues au titre des divers régimes applicables (Sécurité Sociale, ASSEDIC,
Mutuelle, prévoyance) du fait des dispositions légales, conventionnelles ou
propres à la Société.
The contributions provided for the different relevant regimes (Social Security,
Unemployment, Complementary Health Insurance, Welfare) in the framework of
legal, contractual or company-specific provisions.

Le Conseil d’administration de la société Hypercom Corporation octroiera au
titulaire du présent contrat une option d’achat portant sur un certain nombre
d’actions de la société Hypercom Corporation (« l’Option ») dont le montant sera
déterminé par le Conseil d’administration conformément au plan de rémunération
différé mis en place par la société. Le prix d’exercice de l’option sera égal à
la valeur du cours de l’action au moment de la clôture du marché le jour
d’attribution de l’option. L’octroi de l’Option sera soumis à l’aval du Conseil
d’administration de la société Hypercom Corporation, qui devrait être exprimé le
28 avril 2008. L’Option sera exerçable par tiers égaux sur une période de trois
ans.
Hypercom Corporation’s Board of Directors will grant to you an option for the
purchase of a certain amount of shares of Hypercom’s common stock to be
determined by the Board of Directors (the “Option”) pursuant to the Hypercom
Corporation’s Long-Term Incentive Plan with a per share exercise price equal to
the closing market price of a share of common stock on the date of grant. Any
such grant shall be provided upon final approval of the Hypercom Corporation’s
Board of Directors, such approval is expected by April 28, 2008. The Option will
vest in equal increments over a period of 3 years.

En signant le présent contrat, son titulaire reconnaît que s’il se trouve
débiteur de la Société ou de toute autre société filiale de la société Hypercom
Corporation une compensation légale pourra s’opérer avec les sommes afférentes à
l’Option (en particulier si la dette résulte ou pourrait résulter d’une rupture
des termes du présent contrat par son titulaire).
By signing this present contract, you confirm that, if at any time you owe the
Company or any company in within Hypercom Corporation money (whether under the
provisions of this present contract or otherwise, including any sums equal to
any loss which has been, or the Company genuinely estimates will be, incurred by
Hypercom Corporation arising from a breach by you of any of the terms of this
present contract), the Company may deduct such sums owing to it.

AVANTAGES SOCIAUX
La classification professionnelle du titulaire du présent contrat entraîne son
inscription, au régime de la Caisse de retraite CRI, 50 route de la Reine BP 85
— 92105 BOULOGNE BILLANCOURT Cedex, et IPECA, 5 rue Paul Barruel - 75740 PARIS
Cedex, auprès de laquelle notre Société a souscrit un contrat garantissant une
retraite complémentaire ainsi qu’au régime de prévoyance souscrit auprès de MV4
— HAUSSMANN PREVOYANCE, 64 bis rue de Monceau — 75008 PARIS.
SOCIAL BENEFITS
The professional classification of the signee of this contract entails his
enrollment, on the CRI retirement Fund 50 route de la Reine BP 85 — 92105
BOULOGNE BILLANCOURT Cedex, and IPECA, 5 rue Paul Barruel — 75740 PARIS Cedex,
with which our Company has subscribed a contract guaranteeing a complementary
retirement as well as a welfare regime subscribed with MV4 — HAUSSMANN
PREVOYANCE, 64 bis rue de Monceau, 75008 PARIS.

LIEU DE TRAVAIL
Le titulaire du présent contrat exerce ses fonctions dans la société Hypercom à
Vélizy.
WORK PLACE
The signee of this contract exercises his functions within the Hypercom in
Vélizy.

Toutefois, Hypercom Corporation se réserve la faculté de proposer au titulaire
du présent contrat une nouvelle affectation dans un établissement et/ou une
autre entreprise du Groupe étant entendu que toute mutation hors Région
Parisienne ne pourra s’effectuer qu’avec son accord.
However, Hypercom Corporation reserves the possibility of offering the signee of
this contract a new work place on another site and/or another company of the
Group, being specified that all transfers outside the Paris Area cannot be done
without his agreement.

Par ses fonctions, le titulaire du présent contrat pourra être amené de manière
habituelle ou occasionnelle à effectuer des déplacements en France ou à
l’étranger dont il sera indemnisé selon les règles en vigueur dans la société à
la date des déplacements.
By his job, the signee of this contract will be brought on a usual or occasional
basis to go on business trips in France or abroad, for which he will be
indemnified, according to the rules in force in the company at the date of such
trips.

CONGES PAYES
PAID HOLIDAYS


 



--------------------------------------------------------------------------------



 



Le titulaire du présent contrat bénéficiera des congés payés institués en faveur
des salariés de la société, conformément aux règles légales et conventionnelles
en vigueur.
The signee of this contract shall benefit from paid holidays entitlement granted
to the employees of the company in accordance with the applicable laws and
collective bargaining agreements.

La période de ces congés est déterminée par accord entre la direction et le
titulaire du présent contrat compte tenu des nécessités du service.
The holiday period is determined by an agreement between management and the
signee of this contract, according to the needs of the department.

En cas de rupture du contrat de travail, le Salarié bénéficiera d’une indemnité
compensatrice des congés payés acquis mais non encore pris.
Upon termination of this present contract only unused, earned vacation will give
rise to a payment in lieu of vacation.

OBLIGATIONS PROFESSIONNELLES
Les fonctions du titulaire du présent contrat comportent une activité de
recherche et de création constitutive d’une mission inventive.
PROFESSIONAL OBLIGATIONS
The job description of the signee of this contract
includes a research and creation activity constituting an
inventive mission.

En conséquence, toute invention que le titulaire du présent contrat est conduit
à faire ou à laquelle il a participé à l’occasion de son contrat de travail,
appartient à la Société.
Consequently, any invention of which the signee to this contract has led to make
or to which he has participated in the framework of his employment contract,
belongs to the Company.

Le titulaire du présent contrat s’engage à observer une discrétion
professionnelle absolue pour tout ce qui concerne les faits ou informations dont
il a connaissance dans l’exercice ou à l’occasion de ses fonctions.
The signee of this contract undertakes to comply with an absolute professional
discretion for all which concerns the facts or information of which he is aware
in the course of or during his job.

Il garde le secret sur les dispositions, méthodes et procédés quelconques
industriels et techniques, de fabrication, ainsi que sur tous les renseignements
d’ordre technique, commercial ou financier qui peuvent lui être communiqués ou
dont il peut avoir connaissance de quelque manière que ce soit.
The signee of this contract undertakes to maintain absolute secrecy over the
methods, procedures and industrial processes, along with all technical,
commercial or financial information he may become aware of under any
circumstances.

Le titulaire du présent contrat s’engage pendant la durée de son contrat à
respecter les instructions qui peuvent lui être données par l’entreprise et à se
conformer aux règles régissant le fonctionnement interne de celle-ci. Il
s’engage à faire connaître sans délai tous changements qui interviendraient dans
les situations qu’il a signalées lors de la signature du présent contrat
(adresse, situation de famille, etc).
The signee of this contract undertakes, throughout his employment period to
comply with any instruction given by the company and with its internal rules and
policies. He undertakes to inform the company of any significant change in his
personal situation since the date of the execution of this contract (adress,
family situation, etc.).

Le titulaire du présent contrat reconnaît avoir pris connaissance du règlement
intérieur.
The signee of this contract acknowledges being aware of the provisions of the
company’s internal regulations (“règlement intérieur")

VÉHICULE DE FONCTION
En outre le titulaire du présent contrat bénéficiera d’une voiture de fonction
fournie par la société et utilisable pour son usage personnel. Cette voiture,
attachée à sa fonction, sera considérée de ce fait comme un avantage en nature
s’ajoutant à sa rémunération.
COMPANY CAR
The signee of this contract is entitled to a company car
provided by the company that may be used for personal
purposes as well as professional ones. This company car,
provided in consideration of his position, is a benefit in
kind which will come on top of the remuneration.

La voiture ainsi mise à disposition restera la propriété de l’entreprise. Ce
véhicule devra donc lui être restitué en cas de rupture du contrat de travail,
pour quelque motif que ce soit, dès la cessation effective de l’activité (soit
dès le début du préavis s’il n’est pas effectué)
The company car will remain the property of the company.
The signee of this contract undertakes to return it on the
termination of the employment contract for any reason, as
soon as the employee effectively ceases to work for the
company (i.e. from the date of notification of the
termination if the employee is sent on garden leave during
the notice period).

Les éventuelles contraventions sont entièrement à la charge du salarié, même si
elles sont adressées directement au nom de la
Any tickets or fines in relation with the use company car will be


 



--------------------------------------------------------------------------------



 



société.
paid by the employee, irrespective of their being sent to the company.

RUPTURE DU CONTRAT DE TRAVAIL
La rupture du contrat de travail sera soumise à un délai de préavis de 3 mois
sauf faute grave ou lourde.
TERMINATION
The termination of your employment is subject to a notice period of 3 months
except in the event of gross or willful misconduct.

En cas de notification de la rupture du contrat de travail par l’une ou l’autre
des parties, la Société pourra dispenser le Salarié d’effectuer tout ou partie
de la durée du préavis. En ce cas, le Salarié percevra son salaire normalement
tout au long de la période de préavis.
The Company may make a payment of your salary in lieu of the above notice
entitlement.
If either you or the Company serves notice on the other to terminate the
employment contract, the Company may require you to take “garden leave” for all
or part of the remaining period of your employment.

Dans l’hypothèse où le Salarié serait dispensé de l’exécution de son préavis :
If you are asked to take “garden leave” you:


  (1)   le Salarié ne devra pas se rendre sur les lieux de son travail, autre
que son domicile le cas échéant, ou dans tout autre établissement de la Société
ou de toute société du groupe auquel appartient la Société;

  (1)   may not attend your place of work (if other than your personal home) or
any other premises of the Company or any associated company;


  (2)   le Salarié ne devra en aucun cas exécuter ses fonctions pendant la
période de préavis restant à courir;

  (2)   may not be required to carry out duties during the remaining period of
your employment;


  (3)   Sauf cas exceptionnel, le Salarié ne devra pas, sans le consentement
préalable de la Société, contacter ou tenter d’entrer en contact avec les
clients, les fournisseurs, les agents, les conseillers, les courtiers ou les
banquiers de la Société, toute autre société du groupe ou encore tout autre
Salarié de la Société; et

  (3)   may not, except under exceptional circumstances, without the prior
written permission of the Company contact or attempt to contact any customer,
supplier, agent, professional adviser, broker or banker of the Company or any
associated company or any employee of the Company; and


  (4)   le Salarié ne devra pas travailler pour une autre société ou une autre
personne sans le consentement exprès et donné par écrit de la Société.

  (4)   may not engage in any alternative employment with any other company firm
or person without the express written consent of the Company.


    En cas de dispense de préavis, le Salarié continuera à percevoir la totalité
de son salaire et des avantages auxquels il a droit en application du présent
contrat.

During any period of “garden leave” you will continue to receive your full
salary and benefits.


    En cas de démission du Salarié, celui-ci sera tenu de respecter la même
période de préavis décrite ci-dessus et d’en informer la Société par écrit.

You are required to give the Company the same period of notice in writing to
terminate your employment.


    Les parties peuvent donc l’une et l’autre rompre à tout moment le contrat de
travail en respectant les dispositions légales et conventionnelles en vigueur.

Both parties may therefore terminate the employment relationship at any time, in
accordance with applicable legal and conventional provisions.

CONFIDENTIALITE
Le Salarié reconnaît que la Société possède et développe des informations
confidentielles relatives à son activité, à ses relations commerciales et ses
affaires financières (“Les
CONFIDENTIALITY
You acknowledge that the Company continually obtains and develops valuable
proprietary and confidential information concerning its business, business
relationships and financial


 



--------------------------------------------------------------------------------



 



Informations Confidentielles”), auxquelles le Salarié sera amené à avoir
connaissance dans le cadre de l’exécution de ses fonctions.
“Les Informations Confidentielles” comprennent notamment les produits et les
plans marketing, la liste des clients, les informations relatives aux
fournisseurs, les informations relatives aux Salariés, incluant l’annuaire
interne, les informations financières et celles confidentielles par nature ou
présentées comme telles. Les Informations Confidentielles peuvent se présenter
sous différentes formes, notamment dans les listes des clients et des
fournisseurs, les informations financières internes ou tout autre document de la
Société.
affairs (the “Confidential Information”) that may become known to you in
connection with your employment. Confidential Information includes, but is not
limited to, product and marketing plans, customer lists, supplier information,
employee information, including internal telephone directories, financial
information and information disclosed to the Company or to you by third parties
of a proprietary or confidential nature or under an obligation of confidence.
Confidential Information may be found in various media, including without
limitation, supplier and customer lists, internal financial data and other
documents and records of the Company.

Le Salarié reconnaît que toute Information Confidentielle qu’elle soit ou non
écrite et qu’elle soit ou non identifiée comme confidentielle est et restera la
propriété exclusive de la Société. Le Salarié s’engage en cas de rupture de son
contrat de travail à tout moment, à restituer immédiatement à la Société tout
matériel lui appartenant et contenant des Informations Confidentielles.
You acknowledge that all Confidential Information, whether or not in writing and
whether or not labelled or identified as confidential or proprietary, is and
shall remain the exclusive property of the Company. Upon the termination of your
employment, or at any time upon the Company’s request, you shall return
immediately to the Company any and all materials containing any Confidential
Information then in your possession or under your control.

Le Salarié s’interdit de publier, de divulguer ou de mettre à la disposition de
toute personne extérieure à l’entreprise les Informations Confidentielles
pendant l’exécution de son contrat de travail ou suite à la rupture de son
contrat de travail de celui-ci. Le Salarié s’engage à utiliser ces Informations
Confidentielles uniquement pour l’exécution de ses fonctions et conformément à
la politique de la Société en matière de protection des Informations
Confidentielles. Le Salarié s’engage à ne pas utiliser ces Informations
Confidentielles pour son profit personnel ou celui de toute autre personne.
You agree that you shall not, either during the term of your employment or any
time thereafter, publish, disclose or otherwise make available to any person
outside of the Company any Confidential Information. You agree that you shall
use such Confidential Information only in the performance of your duties for the
Company and in accordance with any Company policies with respect to the
protection of Confidential Information. You agree not to use such Confidential
Information for your own benefit or for the benefit of any other person or
business entity.

CYBERSURVEILLANCE
La Société se réserve le droit de surveiller et / ou de lire ou d’analyser, en
fonction de ce qui lui semblera nécessaire, toutes les données électroniques
émises ou reçues, internes ou externes, ainsi que tous les sites internets
auxquels le Salarié aura eu accès par le biais d’un ordinateur ou de tout autre
matériel appartenant à la Société, peu important que les données ou les sites
aient un lien avec l’activité de la Société.
E-MAIL/INTERNET MONITORING
The Company reserves the right to monitor and/or view, as it deems appropriate,
all data sent or received electronically by you, whether internally or
externally, and all internet sites accessed by you using computer equipment or
other property owned by the Company, regardless of whether such data and/or
sites relate to the business of the Company or otherwise.

NON-CONCURRENCE
Afin de protéger les intérêts légitimes de la Société, le Salarié s’engage,
pendant une période de 12 mois à compter de son départ de la Société, à ne pas,
directement ou indirectement, développer, concevoir, produire, commercialiser ou
vendre (ou collaborer avec d’autres personnes ou entités afin de développer,
concevoir, produire, commercialiser ou vendre) des produits ou des services en
concurrence avec ceux développés, conçus, produits, commercialisés ou vendus par
la Société ou à travailler pour un concurrent de la Société et notamment pour
Verifone, Ingenico, Thales, Cybernet, Axalto or Way Systems et les sociétés de
leurs groupes.
NON-COMPETITION
You agree that for a period of 12 months from the effective termination of your
employment for any reason, you shall not, directly or indirectly, develop,
design, produce, market or sell (or assist any other person or entity in
developing, designing, producing, marketing or selling) products or services
competitive with those developed, designed, produced, marketed or sold by the
Company or work for any competitor of the Company including but not limited to
Verifone, Ingenico, Thales, Cybernet, Axalto or Way Systems and any holding
company of any such competitor or any subsidiary of such holding company or of
the relevant competitor.

Cette interdiction s’applique sur le territoire Français, le territoire de
l’Union Européenne.
This prohibition applies both in France and and European Union.


 



--------------------------------------------------------------------------------



 



Le Salarié reconnaît expressément que s’il devait être directeur, consultant ou
associé ou que s’il détenait une participation supérieure à 1% dans une société
qui développait, concevait, produisait, commercialisait ou vendait des produits
en concurrence avec ceux de la Société, il serait en violation des dispositions
de la présente clause.
You understand that if you are a principal, employee, consultant or partner or
have an ownership interest in an entity that develops, designs, produces,
markets or sells products or services competitive with those of the Company, you
will be in violation of this provision.

En contrepartie de l’engagement de non-concurrence pris par le Salarié, celui-ci
percevra l’indemnité figurant dans la convention collective des ingénieurs et
cadres des industries de la Métallurgie.
In consideration for this non-competition duty, you shall receive such indemnity
as provided in the national collective bargaining agreement of engineers and
executives of the Metallurgical Industries — Paris area (convention collective
nationale des ingénieurs et cadres de la Métallurgie).

Cette indemnité mensuelle sera payée pendant toute la durée de la période de
non-concurrence.
This monthly indemnity will be paid during the whole non-competition period.

La Société se réserve la faculté de dispenser le Salarié du respect de cette
clause de non-concurrence, auquel cas celui-ci ne pourrait prétendre à une
quelconque contrepartie financière, à condition que la Société en ait informé le
Salarié par écrit dans les 15 jours à compter de la notification de la rupture.
The Company may release you from the non-competition undertaking and release
itself from the non-competition indemnification, subject to prior written notice
being sent to you within 15 days following notice of termination by either
party.

NON SOLLICITATION
Afin de protéger les intérêts légitimes de la Société, le Salarié s’engage,
pendant la durée de son contrat de travail et pendant une période de un an à
compter de la rupture de son contrat de travail, à ne pas, directement ou
indirectement, tenter de démarcher, de débaucher de la Société, offrir ou faire
offrir un emploi à toute personne qui serait encore Salariée de la Société de
façon à ce que celle-ci quitte son poste.
NON SOLICITATION
Notwithstanding any other provision of this contract, you undertake not to
solicit, attempt to solicit or approach any employees of the Company or the
other companies within the group of companies that belong to Hypercom
Corporation, and not to use you influence on any employee of Hypercom
Corporation in an attempt to suggest that such employee leave his/her job
position or persuade such employee to leave his/her job position.
This provision shall apply throughout the term of the employment contract and
shall continue to apply for a period of one year following the termination of
your employment contract.

CHANGEMENT DE CONTROLE
Dans l’hypothèse où un Changement de Contrôle (tel que défini ci-après)
interviendrait dans les 24 mois de l’embauche du Salarié au sein du groupe
Hypercom, et que de ce fait le Salarié ne soit plus appelé à exercer le même
niveau de responsabilités qu’actuellement ou à percevoir un niveau de
rémunération au moins égal à celui en vigueur préalablement au Changement de
Contrôle ou serait licencié pour quelque raison que ce soit, à l’exception d’une
faute grave ou lourde, celui-ci aura droit à une indemnité égale à six (6) mois
du salaire moyen brut (à l’exclusion de toute rémunération variable ou différée
de quelque nature qu’elle soit) calculé sur la base des douze mois précédents. A
cette indemnité de six (6) mois s’ajoutera l’ensemble des indemnités légales ou
conventionnelles auxquelles le Salarié pourra prétendre au titre de la rupture
de son contrat de travail.
Pour les besoins du présent article, l’expression « Changement de Contrôle »
désignera soit (1) l’opération de cession ou de fusion conduisant à la
disparition du groupe Hypercom, ou l’opération au terme de laquelle les actions
du groupe seront liquidées ou converties en actions ou titres, sauf dans
CHANGE OF CONTROL
In the event a termination of your employment by the employer (i.e. a redundancy
or a dismissal, except for gross or wilful misconduct) or a Change of Control
(as defined below) occurs within 24 months of your employment date and in the
further event that you do not continue to be employed by the Company at a level
of responsibility or a level of remuneration at least commensurate with your
existing level of responsibility and remuneration immediately prior to the
Change of Control and you elect in a written notice to the Company within six
(6) months of a Change of Control to treat your employment as being terminated
as a result of either such reduction with the termination being effective as at
the date of the written notice then the Company agrees to pay you as
compensation an amount equal to six (6) months of the average gross salary (i.e.
excluding variable remuneration e.g. bonus, commissions, etc.) that you will
have received during the 12 months prior to the notification of your dismissal,
plus an amount equal to any unused, earned vacation days. In top of this
compensation equals to six (6) months, the employee will receive all the legal
or conventional indemnity that he is entitled to receive in case of the breach
of his employment contract.


 



--------------------------------------------------------------------------------



 



l’hypothèse où les actionnaire du groupe Hypercom disposeront d’au moins 80 %
des actions ou des droits de vote au sein de l’entité survivante ; soit (2) la
liquidation ou la dissolution du groupe Hypercom.
For the purpose of this clause the following expression shall have the following
meaning:
"Change of Control” means and includes each of the following: (1) there shall be
consummated any consolidation or merger of the Group in which Hypercom is not
the surviving or continuing entity, or pursuant to which Hypercom’s common stock
would be converted into cash, securities or other property, other than a merger
of Hypercom in which the holders of Hypercom’s common stock immediately prior to
the merger have at least 80% ownership of beneficial interest of common stock or
other voting securities the surviving entity immediately after the merger; or
(2) Hypercom’s stockholders approve any plan or proposal for liquidation or
dissolution of Hypercom.

CONVENTION COLLECTIVE
Le présent contrat est régi par les dispositions de la convention collective des
Ingénieurs et Cadres de la Métallurgie applicable à l’entreprise.
COLLECTIVE BARGAINING AGREEMENT
The collective bargaining agreement applicable to your
employment contract will be that of the engineers and
executives or the Metallurgical industries.

Pour confirmer son accord, le titulaire du présent contrat nous retournera, sous
pli confidentiel, un exemplaire du présent contrat daté et revêtu de sa
signature précédée de la mention “lu et approuvé, reçu un original du présent
contrat”.
The signee of this contract, in order to express his
consent on the terms and conditions of employment set out,
will return a signed and initialed copy of the present
contract under confidential mail.

Fait en double exemplaire,
A Vélizy, le
31 Mars 2008
/s/ Martine Aubry
Martine AUBRY
Directeur Général
Thales E-Transactions SA
Done in two copies,
Velizy on the
31 March, 2008
/s/ Henry Gaillard
Henry GAILLARD


 